Order entered September 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01747-CV

                                   CHELSEA L. DAVIS, Appellant

                                                V.

                               MCKOOL SMITH P.C., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14215

                                            ORDER
       Before the Court is appellant’s August 27, 2014 motion for second extension of time to

file amended brief. We DENY the motion. On the Court’s own motion, we ORDER appellant

to file her amended brief no later than September 12, 2014. Appellant is cautioned that failure to

timely file the brief may result in dismissal of the appeal without further notice.   See TEX. R.

APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE